 



Exhibit 10.17
AMENDMENT
TO THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
EXECUTIVE AGREEMENT EFFECTIVE AUGUST 9, 2001
     THIS AMENDMENT, made and entered into this 5th day of July, 2005, by and
between Bank of Granite, a bank organized and existing under the laws of the
State of North Carolina, (hereinafter referred to as the “Bank”), and D. Mark
Stephens, an Executive of the Bank, (hereinafter referred to as the
“Executive”), shall effectively amend the Executive Supplemental Retirement Plan
Agreement effective August 9, 2001 as follows:

  1.)   Subparagraph II (F), Disability Benefit, shall be deleted in its
entirety and replaced with the following:     F.   Disability Benefit:        
In the event that there is a finding of any qualified period of disability for
the Executive, the Bank will deposit into the Contingent Disability Trust for
the Executive (hereafter “Trust”) an amount equal to the accrued liability
retirement account established on the Executive’s behalf pursuant to this
Agreement. No other benefits will be owed to the Executive under this Agreement
during the Period of Disability.         An Executive is considered disabled if
he or she is [1] unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or [2] by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Executive of the
Bank. If there is a dispute regarding whether the Executive is disabled, such
dispute shall be resolved by a physician mutually selected by the Bank and the
Executive and such resolution shall be binding upon all parties to this
Agreement.         If the Executive is under a Period of Disability on the date
the Executive reaches Normal Retirement Age, this agreement shall automatically
terminate and the Executive shall not be entitled to any further benefits under
this Agreement.         If the Period of Disability ends prior to Normal
Retirement Age and the Executive returns to active employment with the Bank, the
Bank will pay the

1



--------------------------------------------------------------------------------



 



      Executive a reduced retirement benefit amount. The retirement benefit
amount shall be reduced by the ten (10) year annual annuity that would be
payable from the Trust assuming the trust assets earned on a net of four percent
(4%) annually starting from the date of the existence of said Trust.

     This Amendment shall be effective the 5th day of July, 2005. To the extent
that any term, provision, or paragraph of said Agreement is not specifically
amended herein, or in any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said August 9,
2001 Agreement.
     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

                 
 
      BANK OF GRANITE        
 
      Granite Falls, North Carolina        
 
               
By:/s/ Lee S. London
      By:/s/ Karen B. Warlick   Sr VP                  
Witness
      Bank Officer other than Insured   Title    
 
               
By:/s/ Lee S. London
      By:/s/ D. Mark Stephens                      
Witness
      D. Mark Stephens        

2



--------------------------------------------------------------------------------



 



EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
EXECUTIVE AGREEMENT
     THIS AGREEMENT is made and entered into this 26th day of January, 2002, by
and between the Bank of Granite, a bank organized and existing under the laws of
the State of North Carolina (hereinafter referred to as the “Bank”), and D. Mark
Stephens, an Executive of the Bank (hereinafter referred to as the “Executive”).
     WHEREAS, the Executive is now in the employ of the Bank and has for many
years faithfully served the Bank. It is the consensus of the Board of Directors
(hereinafter referred to as the “Board”) that the Executive’s services have been
of exceptional merit, in excess of the compensation paid and an invaluable
contribution to the profits and position of the Bank in its field of activity.
The Board further believes that the Executive’s experience, knowledge of
corporate affairs, reputation and industry contacts are of such value, and the
Executive’s continued services so essential to the Bank’s future growth and
profits, that it would suffer severe financial loss should the Executive
terminate their services;
     ACCORDINGLY, the Board has adopted the Bank of Granite Executive
Supplemental Retirement Plan (hereinafter referred to as the “Executive Plan”)
and it is the desire of the Bank and the Executive to enter into this Agreement
under which the Bank will agree to make certain payments to the Executive upon
the Executive’s retirement or to the Executive’s beneficiary(ies) in the event
of the Executive’s death pursuant to the Executive Plan;
     FURTHERMORE, it is the intent of the parties hereto that this Executive
Plan be considered an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and be considered a
non-qualified benefit plan for purposes of the Employee Retirement Security Act
of 1974, as amended (“ERISA”). The Executive is fully advised of the Bank’s
financial status; and
     NOW THEREFORE, in consideration of services the Executive has performed in
the past and those to be performed in the future, and based upon the mutual
promises and covenants herein contained, the Bank and the Executive agree as
follows:

I.   DEFINITIONS

  A.   Effective Date:         The Effective Date of the Executive Plan shall be
August 9, 2001.

3



--------------------------------------------------------------------------------



 



  B.   Plan Year:         Any reference to the “Plan Year” shall mean a calendar
year from January 1st to December 31st. In the year of implementation, the term
“Plan Year” shall mean the period from the Effective Date to December 31st of
the year of the Effective Date.     C.   Retirement Date:         Retirement
Date shall mean retirement from service with the Bank that becomes effective on
the first day of the calendar month following the month in which the Executive
reaches age sixty-five (65) or such later date as the Executive may actually
retire.     D.   Early Retirement Date:         Early Retirement Date shall mean
a retirement from service which is effective prior to the Normal Retirement Age
stated herein, provided the Executive has attained age fifty (50) and has
completed seven (7) full years of service with the Bank from the date of first
service subsequent to the Executive attaining age eighteen (18).     E.  
Termination of Service:         Termination of Service shall mean the
Executive’s voluntary resignation of service by the Executive or the Bank’s
discharge of the Executive without cause, prior to the Early Retirement Date
(Subparagraph I [D]) or Normal Retirement Age (Subparagraph I [J]).     F.  
Index Retirement Benefit:         The Index Retirement Benefit for each
Executive in the Executive Plan for each Plan Year shall be equal to the excess
(if any) of the Index (Subparagraph I [G]) for that Plan Year over the
Opportunity Cost (Subparagraph I [H]) for that Plan Year, divided by a factor
equal to 1.10 minus the marginal tax rate.     G.   Index:         The Index for
any Plan Year shall be the aggregate annual after-tax income from the life
insurance contract(s) described hereinafter as defined by FASB Technical
Bulletin 85-4. This Index shall be applied as if such insurance contract(s) were
purchased on the Effective Date of the Executive Plan.

4



--------------------------------------------------------------------------------



 



         
 
  Insurance Company:   Jefferson Pilot Life Insurance Company
 
  Policy Form:   Flexible Premium Adjustable Life
 
  Policy Name:   ESP VI
 
  Insured’s Age and Sex:   44, Male
 
  Riders:   None
 
  Ratings:   None
 
  Option:   Level
 
  Face Amount:   $243,000
 
  Premiums Paid:   $81,500
 
  Number of Premium Payments:   Single
 
  Assumed Purchase Date:   August 9, 2001
 
       
 
  Insurance Company:   Mass Mutual Life Insurance Company
 
  Policy Form:   Adjustable Life
 
  Policy Name:   Strategic Life Executive
 
  Insured’s Age and Sex:   44, Male
 
  Riders:   None
 
  Ratings:   None
 
  Option:   Level
 
  Face Amount:   $220,050
 
  Premiums Paid:   $81,500
 
  Number of Premium Payments:   Single
 
  Assumed Purchase Date:   August 9, 2001

      If such contracts of life insurance are actually purchased by the Bank,
then the actual policies as of the dates they were actually purchased shall be
used in calculations under this Executive Plan. If such contracts of life
insurance are not purchased or are subsequently surrendered or lapsed, then the
Bank shall receive annual policy illustrations that assume the above-described
policies were purchased or had not subsequently surrendered or lapsed. Said
illustration shall be received from the respective insurance companies and will
indicate the increase in policy values for purposes of calculating the amount of
the Index.         In either case, references to the life insurance contracts
are merely for purposes of calculating a benefit. The Bank has no obligation to
purchase such life insurance and, if purchased, the Executive and the
Executive’s beneficiary(ies) shall have no ownership interest in such policy and
shall always have no greater interest in the benefits under this Executive Plan
than that of an unsecured creditor of the Bank.     H.   Opportunity Cost:      
  The Opportunity Cost for any Plan Year shall be calculated by taking the sum
of the amount of premiums for the life insurance policies described in the
definition of “Index” plus the amount of any after-tax benefits paid to the
Executive pursuant to the Executive Plan (Paragraph II hereinafter) plus the
amount of all previous years’ after-tax Opportunity Cost, and

5



--------------------------------------------------------------------------------



 



      multiplying that sum by the average after tax yield of a one-year Treasury
bill.

I.   Change of Control:         Change of Control means the cumulative transfer
of more than fifty percent (50%) of the voting stock of the Bank or its owners
from the Effective Date of this Executive Plan. For the purposes of this
Executive Plan, transfers on account of deaths or gifts, transfers between
family members or transfers to a qualified retirement plan maintained by the
Bank shall not be considered in determining whether there has been a Change of
Control.     J.   Normal Retirement Age:         Normal Retirement Age shall
mean the date on which the Executive attains age sixty-five (65).     K.  
Benefit Accounting:         The Bank shall account for the benefit provided
herein using the regulatory accounting principles of the Bank’s primary federal
regulator. The Bank shall establish an accrued liability retirement account for
the Executive into which appropriate reserves shall be accrued.

II.   INDEX BENEFITS

  A.   Retirement Benefits:         Subject to Subparagraph II (E) hereinafter,
an Executive who remains in the employ of the Bank until the Normal Retirement
Age (Subparagraph I [J]) shall be entitled to receive an annual benefit amount
equal to the amount set forth in Exhibit A-1. Said payments shall be made
annually and shall commence thirty (30) days following the Executive’s
retirement and shall continue each Plan Year until the Executive attains age
seventy-four (74). Upon completion of the aforestated payments and commencing
subsequent thereto and subject to Subparagraph II (A) (i) hereinbelow, the Index
Retirement Benefit (Subparagraph I [F]) for each Plan Year subsequent to the
year in which the Executive attains age seventy-four (74), and including the
remaining portion of the Plan Year in which the Executive attains age
seventy-four (74) shall be paid to the Executive until the Executive’s death.

  (i)   The Index Retirement Benefit Adjustment:

6



--------------------------------------------------------------------------------



 



      The Index Retirement Benefit payment as set forth hereinabove for the
first Plan Year subsequent to the Executive attaining age seventy-four
(74) shall be adjusted according to a number equal to the aggregate of the Index
Retirement Benefit (Subparagraph I [F]) for each Plan Year from the Effective
Date of this agreement until the Plan Year the Executive attains age
seventy-four (74) over the aggregate of the benefit payments the Executive
actually received under the terms of this Executive Plan through that date. For
example, if the Executive retires at age sixty-five (65) and the aggregate
annual benefits received by the Executive until the Plan Year the Executive
attains age seventy-four (74) were $900,000.00, and the aggregate Index
Retirement Benefits for each Plan Year from the Effective Date of this agreement
to the Plan Year the Executive’s attains age seventy-four (74) were
$1,000,000.00 then the Executive’s Index Retirement Benefit in the first Plan
Year said payment is payable to the Executive would be increased by $100,000.00.
If said number is a deficit, then the Index Retirement Benefit for the first
Plan Year said payment is payable to the Executive and each subsequent Plan
Year’s benefit (if necessary) shall be reduced until the entire deficit has been
recovered by the Bank. For each year thereafter, the Index Retirement Benefit
payment shall be paid as set forth in Subparagraph I (E). For example, if the
Executive retires at age sixty-five (65) and the aggregate annual benefits to be
received by the Executive until the Plan Year the Executive attains age
seventy-four (74) were $1,000,000.00, and the aggregate Index Retirement
Benefits for each Plan Year from the Effective Date of this agreement to the
Plan Year the Executive attains age seventy-four (74) were $900,000.00 and the
Executive’s Index Retirement Benefit was $90,000.00 in the first year, then the
Executive would not receive any Index Retirement Benefit in the first year, and
the second years’ Index Retirement benefit would be reduced by $10,000.00.

  B.   Early Retirement:         Subject to Subparagraph II (E), should the
Executive elect Early Retirement or be discharged without cause by the Bank
subsequent to the Early Retirement Date [Subparagraph I (D)], the Executive
shall be entitled to receive the annual benefit set forth in Exhibit A-2 reduced
by the full number of years the Executive retires early prior to Normal
Retirement Age, times six and sixty seven one hundredths percent (6.67%) (For
example, if Executive retires at age 61, the annual benefit set forth in
Exhibit A-2 shall be reduced by 26.68%: 61-65 = 4 X 6.67%=26.68%.) Said payments
shall be made annually and shall commence thirty (30) days following the
Executive’s early retirement and shall continue until the Plan Year in which the
Executive attains age seventy-four (74). Upon

7



--------------------------------------------------------------------------------



 



      completion of the aforestated payments and commencing subsequent thereto
and subject to Subparagraph II (A) (i) hereinabove, the vested percentage set
forth hereinabove of the Index Retirement Benefit for each Plan Year subsequent
to the year in which the Executive attains age seventy-four (74), and including
the remaining portion of the Plan Year in which the Executive attains age
seventy-four (74), shall be paid to the Executive until the Executive’s death.

  C.   Termination of Service:         Subject to Subparagraph II (E), should an
Executive suffer a Termination of Service subsequent to three (3) full years of
service with the Bank from the Executive attaining age eighteen (18), the
Executive shall be entitled to receive the percentage set forth hereinbelow that
corresponds to the number of full years the Executive has served the Bank
subsequent to the Executive attaining age eighteen (18), times the annual
benefit set forth in Exhibit A-1. Said payments shall commence thirty (30) days
following the Executive’s Normal Retirement Age (Subparagraph I [J]) and shall
continue until the Executive attains age seventy-four (74). Upon completion of
the aforestated payments and commencing subsequent thereto and subject to
Subparagraph II (A) (i) hereinabove the Index Retirement Benefit for each Plan
Year subsequent to the year in which the Executive attains seventy-four (74),
and including the remaining portion of the Plan Year in which the Executive
attains age seventy-four (74), shall be paid to the Executive until the
Executive’s death.

          Years of   Vesting Percentage Service   (to a maximum of 100%)
0-2
    0 %
3
    20 %
4
    40 %
5
    60 %
6
    80 %
7 or more
    100 %

  D.   Death:         If the Executive dies while there is a balance in the
Executive’s accrued liability retirement account, then the unpaid balance shall
be paid in a lump sum to the individual or individuals designated in writing by
the Executive and filed with the Bank. In the absence of or a failure to
designate a beneficiary, the unpaid balance shall be paid in a lump sum to the
personal representative of the Executive’s estate. If, upon death, the Executive
shall have received the total balance of the Executive’s accrued liability
retirement account, then no further benefit shall be due hereunder. In any
event, upon the death of the Executive, the Executive’s beneficiary shall not be
entitled to receive any Index Retirement Benefit.

8



--------------------------------------------------------------------------------



 



  E.   Termination of Service and Discharge for Cause:         The Bank may
elect to terminate the Officer “for cause” immediately upon written notice to
the Officer. For purposes of this Agreement, “for cause” shall mean (a) any
dishonest, illegal or other act of moral turpitude (such as theft, fraud or
embezzlement) by the Officer which is materially detrimental to the interest and
well-being of the Bank, (b) the conviction of a felony, (c) the unreasonable
failure or refusal of the Officer to perform to the best of the Officer’s
ability on a reasonable basis the Officer’s duties hereunder, or (d) any
violation by the Officer of any state or federal law, rule or regulation
relating to banking, financial institutions or securities laws, the violation of
which would be materially detrimental to the interest and well-being of the
Bank. Should the Executive suffer a Termination of Service prior to three
(3) full years of service subsequent to the Executive attaining age eighteen
(18) or upon the termination of the Officer “for cause”, this Agreement and all
of the Bank’s obligations hereunder shall terminate immediately, except for
obligations which have accrued prior thereto as provided in Subparagraphs II
(D) and (F) in the case of the Officer’s death or disability.     F.  
Disability Benefit:         In the event the Executive becomes disabled prior to
any Termination of Service, and the Executive’s employment is terminated because
of such disability, the Executive, upon submission to the Bank of written
documentation and verification of disability, shall be entitled to one hundred
percent (100%) of the benefits in Subparagraph II (A) above. Such benefit shall
begin at the Executive’s Normal Retirement Age as set forth in said Subparagraph
II (A). Disability shall be defined as the Executive not being able to perform
the duties of the Executive’s own job and shall be as further defined in the
Bank’s long term disability policy in effect at the time of said disability. If
no such policy exists at the time of disability, then disability shall be as
defined in the long term disability policy last in effect. If there is a dispute
regarding whether the Executive is disabled, such dispute shall be resolved by a
physician selected by the Bank and such resolution shall be binding upon all
parties to this Agreement.     G.   Death Benefit:         Except as set forth
above, there is no death benefit provided under this Agreement.

III. RESTRICTIONS UPON FUNDING

9



--------------------------------------------------------------------------------



 



    The Bank shall have no obligation to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.       The
Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien nor right, title or interest in or to any specific
funding investment or to any assets of the Bank.       If the Bank elects to
invest in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical exam and supplying such additional information necessary to obtain such
insurance or annuities.   IV.   CHANGE OF CONTROL       Upon a Change of Control
(Subparagraph I [I]), if the Executive subsequently suffers a Termination of
Service (Subparagraph I [E]), then the Executive shall receive the benefits
promised in this Executive Plan upon attaining Normal Retirement Age, as if the
Executive had been continuously employed by the Bank until the Executive’s
Normal Retirement Age. The Executive will also remain eligible for all promised
death benefits in this Executive Plan. In addition, no sale, merger, or
consolidation of the Bank or its owners shall take place unless the new or
surviving entity expressly acknowledges the obligations under this Executive
Plan and agrees to abide by its terms.   V.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:         Neither the Executive,
nor the Executive’s surviving spouse, nor any other beneficiary(ies) under this
Executive Plan shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), nor be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Bank’s
liabilities shall forthwith cease and terminate.

10



--------------------------------------------------------------------------------



 



  B.   Binding Obligation of the Bank and any Successor in Interest:         The
Bank or its owners shall not merge or consolidate into or with another bank or
sell substantially all of its assets to another bank, firm or person until such
bank, firm or person expressly agrees, in writing, to assume and discharge the
duties and obligations of the Bank under this Executive Plan. This Executive
Plan shall be binding upon the parties hereto, their successors, beneficiaries,
heirs and personal representatives.     C.   Amendment or Revocation:         It
is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Executive Plan may be amended or revoked at any time or times,
in whole or in part, by the mutual written consent of the Executive and the
Bank.     D.   Gender:         Whenever in this Executive Plan words are used in
the masculine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender, whenever they should so apply.     E.  
Effect on Other Bank Benefit Plans:         Nothing contained in this Executive
Plan shall affect the right of the Executive to participate in or be covered by
any qualified or non-qualified pension, profit-sharing, group, bonus or other
supplemental compensation or fringe benefit plan constituting a part of the
Bank’s existing or future compensation structure.     F.   Headings:        
Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.     G.  
Applicable Law:         The validity and interpretation of this Agreement shall
be governed by the laws of the State of North Carolina.     H.   12 U.S.C. §
1828(k):

11



--------------------------------------------------------------------------------



 



      Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.     I.   Partial Invalidity:
        If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.  
  J.   Employment:         No provision of this Executive Plan shall be deemed
to restrict or limit any existing employment agreement by and between the Bank
and the Executive, nor shall any conditions herein create specific employment
rights to the Executive nor limit the right of the Employer to discharge the
Executive with or without cause. In a similar fashion, no provision shall limit
the Executive’s rights to voluntarily sever the Executive’s employment at any
time.

VI.   ERISA PROVISION

  A.   Named Fiduciary and Plan Administrator:         The “Named Fiduciary and
Plan Administrator” of this Executive Plan shall be Bank of Granite, until its
resignation or removal by the Board. As Named Fiduciary and Plan Administrator,
the Bank shall be responsible for the management, control and administration of
the Executive Plan. The Named Fiduciary may delegate to others certain aspects
of the management and operation responsibilities of the Executive Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.     B.   Claims Procedure and Arbitration:         In the event a
dispute arises over benefits under this Executive Plan and benefits are not paid
to the Executive (or to the Executive’s beneficiary(ies) in the case of the
Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Named Fiduciary and Plan
Administrator named above within sixty (60) days from the date payments are
refused. The Named Fiduciary and Plan Administrator shall review the written
claim and if the claim is denied, in whole or in part, they shall provide in
writing within sixty (60) days of receipt of such claim the specific reasons for
such denial, reference to the provisions of this Executive Plan upon which the
denial is

12



--------------------------------------------------------------------------------



 



      based and any additional material or information necessary to perfect the
claim. Such written notice shall further indicate the additional steps to be
taken by claimants if a further review of the claim denial is desired. A claim
shall be deemed denied if the Named Fiduciary and Plan Administrator fail to
take any action within the aforesaid sixty-day period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments it may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.
If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.
Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

VII.   TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS       The Bank is entering into this Agreement upon the
assumption that certain existing tax laws, rules and regulations will continue
in effect in their current form. If any said assumptions should change and said
change has a detrimental effect on this Executive Plan, then the Bank reserves
the right to terminate or modify this Agreement accordingly. Upon a Change of
Control (Subparagraph I [I]), this paragraph shall become null and void
effective immediately upon said Change of Control.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that upon execution, each has received a conforming copy.

                 
 
      BANK OF GRANITE        
 
      Granite Falls, North Carolina        
 
               
By:/s/ Raquel A. Sedano
      By:/s/ Kim T. Hutchens   Sr VP                  
Witness
      Bank Officer Other than Insured   Title    
 
               
By:/s/ Raquel A. Sedano
      By:/s/ D. Mark Stephens                      
Witness
      D. Mark Stephens        

14



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR THE EXECUTIVE SUPPLEMENTAL
RETIREMENT PLAN AGREEMENT
PRIMARY DESIGNATION:

          Name   Address   Relationship
 
       

Trust — as specified in my will:
 
     50% each, Rachel Renee Stephens, Melissa Alese Stephens
 
 
 
 

SECONDARY (CONTINGENT) DESIGNATION:
 
   
 
   
 

All sums payable under the Executive Supplemental Retirement Plan Executive
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

             
/s/ D. Mark Stephens
 
D. Mark Stephens
      1/26/02
 
Date    

15